Citation Nr: 0706625	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.

The Board observes that the veteran filed a claim in January 
2006 for entitlement to service connection for brain lesions.  
However, as of this date, no VCAA notice or claim development 
appears to have been completed.  Additionally, no rating 
decision has been issued.  Thus, the Board is referring this 
issue to the RO for development and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations require that a supplemental statement of the 
case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2006).  In the present case, following 
the issuance of the statement of the case in April 2004, but 
prior to the transference of the record to the Board, 
relevant additional evidence consisting of VA treatment 
records was submitted to the RO.  The additional evidence 
contains medical evidence referable to the veteran's PTSD, 
including evidence referring to memory loss, hallucinations 
and delusions, impairment in thought process, and speech 
impairment.  Such evidence is pertinent to the veteran's 
increased rating claim on appeal.  A remand of the case is 
therefore required to comply with 38 C.F.R. § 19.37 (2006).

The Board notes that with the exception of the medical 
records discussed above, the veteran's post-service medical 
records do not indicate any difficulties with memory, thought 
process, speech, or hallucinations and delusions.  Also, the 
Board observes that in the December 2006 informal hearing 
presentation, the veteran's representative argues that a new 
VA examination is in order because the state of his current 
PTSD is worse than it was at his last rating examination in 
June 2003.  Therefore, in light of the new VA treatment 
records and the representative's statement, the Board 
concludes that a new VA examination is necessary to evaluate 
the current degree of impairment of his service-connected 
PTSD.  38 C.F.R. § 3.159 (2006); see also VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination).

The Board recognizes that some of the symptoms described 
above may be a result of the veteran's service-connected 
stage IV lung cancer and treatment of this disease, and not 
his PTSD.  Therefore, every effort should be made by the VA 
examiner to separate the symptoms that comprise the veteran's 
PTSD from other psychiatric and physical disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score, related to the 
veteran's service connected PTSD if PTSD 
can be separated from any other identified 
disorder, on Axis V and an explanation of 
the significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on 
the impact of the veteran's PTSD upon his 
social and industrial activities including 
his employability.  

The examiner should take note that the 
veteran has been diagnosed with stage IV 
lung cancer and is currently receiving 
treatment for such disorder.  The examiner 
should therefore make every effort to 
separate the effect(s) of this and other 
disorders from the veteran's service-
connected PTSD.  The examiner should note 
the presence of any other disorders, 
psychiatric or physical, and if possible, 
the extent to which the veteran's symptoms 
are a result of such disorder(s), and not 
his service-connected PTSD.  If the 
examiner cannot distinguish the 
symptomatology due to the veteran's 
service-connected PTSD from other 
psychiatric and/or physical disorders, the 
examiner should state this and explain why 
not.  The rationale for all opinions 
expressed must be provided.

2. Readjudicate the claim of entitlement 
to an increased rating for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the April 
2004 statement of the case, including 2006 
VA treatment records previously submitted 
by the veteran.  If the benefits requested 
on appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case to the veteran and 
his representative, if any.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



